Exhibit 10.28

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Confidential Separation Agreement and General Release (“Agreement” or
“Release”) is entered into by and between Mark E. Mosteller (“Employee”) and
GTx, Inc. (“GTx” or the “Company”).

 

A.                                    Employee was employed by GTx from
August 6, 2001 until December 31, 2013 (date of “Separation from Service”) at
which time his/her employment was terminated due to a reduction in force.

 

B.                                    Though it has no obligation to do so, GTx
desires to provide certain severance benefits to Employee in consideration of a
final and complete resolution, with prejudice, of any and all matters between
them relating to Employee’s employment with GTx, the terms and conditions of
that employment, and the termination of that employment.

 

NOW, THEREFORE, the Parties, in consideration of the above and the agreements
and covenants herein, agree as follows:

 

1.                                      Payment.  As consideration for
Employee’s execution of this Agreement, Employee shall be entitled to receive
the severance benefits set forth below (collectively, the “Severance Benefits”):

 

1.1.                            GTx shall pay Employee a gross amount equal to
(i) Two Hundred Forty Thousand, Six Hundred Forty-Two and 75/100 dollars
($240,642.75) (“Amount”), equivalent to nine (9) months of Employee’s base
salary, and (ii) Fourteen Thousand Dollars (the “Additional Amount”), to
partially offset the costs attributable to the loss of certain Employee benefits
for a period of six (6) months.. The Amount and the Additional Amount, less
applicable taxes and withholdings required by law, will be paid by check or
direct deposit to Employee’s bank account payable to Mark E. Mosteller within
thirty (30) days following Employee’s Separation from Service.  GTx will issue
Employee an IRS Form W-2 for the Amount.  Employee expressly understands and
agrees that (i) GTx shall not be required to make any further payment, for any
reason whatsoever, to him/her or on his/her behalf regarding any claim or right
whatsoever which might possibly be asserted by him/her, and (ii) GTx, by
entering into this Agreement, in no way admits that it treated him/her
unlawfully or unfairly in any way.  Employee acknowledges that this Agreement is
not an admission of liability or fault by GTx, by whom liability and fault are
expressly denied.  Employee acknowledges that in the absence of this Agreement
he/she has no entitlement to the Amount, the Additional Amount or any other
consideration outlined herein.

 

1.2.                            GTx agrees that all currently unvested
outstanding stock options previously granted to Employee, as described in
Exhibit A attached hereto and made a part hereof, will immediately vest and
become exercisable as of December 31, 2013. Additionally, the post-termination
exercise period applicable to all of Employee’s outstanding vested stock options
will be extended for a period of two (2) years from his date of Separation from
Service through, and including, December 31, 2015, subject in each case to the
earlier expiration of the original term of the applicable stock option grant.

 

--------------------------------------------------------------------------------


 

2.                                      Release.  In consideration of the
Severance Benefits in Section 1 and other good and valuable consideration, the
receipt and sufficiency of which Employee hereby acknowledges, Employee releases
and forever discharges GTx, its affiliates, and GTx’s and its affiliates’
members, officers, directors, shareholders, employees, successors, parents,
agents, attorneys, insurers and assigns (“Released Parties”), from any and all
claims, demands, obligations, or liabilities for injuries, death, losses and
damages, whether personal, property or economic, whether now known or unknown,
in any way arising out of or related to his/her employment with GTx, the terms
and conditions of that employment, and the termination of employment, from the
beginning of time up to and including the time of the signing this Agreement.

 

Employee represents that he/she has not filed or caused to be filed any lawsuit,
complaint, or charge with respect to any claim this Agreement purports to waive,
and he/she promises never to file or prosecute any lawsuit, complaint, claim for
damages, or charge based on such claims.  This provision will not apply to
non-waivable charges or claims brought before a governmental agency.  With
respect to any such non-waivable claims, however, Employee agrees to waive
his/her right (if any) to any monetary or other recovery, (including but not
limited to reinstatement) should a governmental agency or other party pursue
claims on his/her behalf, either individually or as part of any class or
collective action, except where expressly prohibited by law, including the
amount, if any, awarded to him/her by the Securities Exchange Commission (“SEC”)
under Section 922 of the Dodd-Frank Act for providing original and independent
information to the SEC which leads to the successful recovery of fines and
penalties by the SEC in excess of $1 Million.  Employee understands that the
claims he/she is releasing may arise under various laws and under any possible
legal, equitable, statutory, common law, or tort theory, including, but not
limited to:

 

2.1                               Anti-discrimination statutes, such as the Age
Discrimination in Employment Act (“ADEA”) (which prohibits age discrimination in
employment); Title VII of the Civil Rights Act of 1964 (which prohibits
discrimination or harassment based on race, color, national origin, religion, or
sex); the Equal Pay Act (which prohibits paying men and women unequal pay for
equal work); the Americans With Disabilities Act, and the Rehabilitation Act of
1973 (which prohibits discrimination based on disability); 42 USC Section 1981
(which prohibits discrimination based on race); the Genetic Information
Nondiscrimination Act of 2008 (which prohibits discrimination based on an
employee’s genetic information); the Tennessee Handicapped Discrimination Act, §
8-50-103, et seq. (which prohibits discrimination based solely upon any
physical, mental or visual handicap of the applicant, or because such person
uses a guide dog); the Tennessee Human Rights Act, § 4-21-101, et seq. (which
prohibits discrimination based on race, creed, color, religion, sex, age or
national origin); and any other federal, state, or local law prohibiting
employment discrimination, harassment, or retaliation of any kind.

 

2.2                               Other laws, such as the Family and Medical
Leave Act of 1993 (“FMLA”), which requires employers to provide leaves of
absence under certain circumstances; the Worker Adjustment and Retraining
Notification Act (“WARN”), which requires that advance notice be given of
certain work force reductions; the Tennessee Plant Closings and Reduction in
Operations statute; the Fair Credit Reporting Act; the Occupational Safety and
Health Act; any federal, state, or local laws restricting an employer’s right to
terminate employees, or otherwise

 

2

--------------------------------------------------------------------------------


 

regulating employment; whistleblowing laws; the Sarbanes-Oxley Act, which
prohibits retaliation against employees/whistleblowers (including those who
report or cause to be reported and those who assist in investigations)
concerning alleged violations pertaining to certain types of fraud, including
securities fraud, involving public companies; any federal, state, or local laws
enforcing express or implied employment contracts or requiring employers to deal
with employees fairly or in good faith; and any wage payment and collection law.

 

2.3                               Tort and contract claims, such as claims for
wrongful or constructive discharge, retaliatory discharge, negligence, physical
or personal injury, emotional distress, fraud, fraud in the inducement,
negligent misrepresentation, defamation, invasion of privacy, interference with
contract or with prospective economic advantage, breach of oral, express or
implied contract, breach of covenants of good faith and fair dealing, and
similar or related claims.

 

2.4                               Other released claims, include, without
limitation, claims: (i) under the Employee Retirement Income Security Act of
1974; (ii) for compensation, stock options, bonuses, or lost wages; (iii) in any
way related to design or administration of any employee benefit program;
(iv) for severance or similar benefits or for post-employment health or group
insurance benefits; (v) for fees, costs, or expenses of any attorneys who
represent or have represented Employee; or (vi) any other state, federal or
local laws relating to employment.

 

2.5                               Unknown claims:  Employee understands that
he/she is releasing the Released Parties from claims that he/she may not know
about as of the date hereof and that this is his/her knowing and voluntary
intent even though someday he/she might learn that some or all of the facts
he/she currently believes to be true are untrue and even though he/she might
then regret having signed this Agreement.  Employee is expressly assuming that
risk and agrees that this Agreement shall remain effective in all respects in
any such case.  Employee expressly waives all rights he/she might have under any
law that is intended to protect him/her from waiving unknown claims, and
Employee understands the significance of doing so.  However, nothing in this
Release prevents or waives Employee’s right to challenge the validity of this
Release under the ADEA as amended by the Older Workers Benefit Protection Act or
otherwise.

 

3.                                      Representations/Warranties.  Employee
represents, warrants, and covenants that he/she:

(i) has not sold, assigned or transferred any claim he/she is purporting to
release, nor attempted to do so;

(ii) has the full legal authority to enter into this Agreement for
himself/herself and his/her estate and requires no approval of anyone else;

(iii) relied on, or had the opportunity to obtain, the advice of attorneys of
his/her choice concerning legal and tax consequences;

(iv) has completely read this Agreement, and/or had it explained to Employee by
his/her attorney, if any; and

(v) fully understands and voluntarily accepts the terms of the Agreement.

 

4.                                      FMLA and FLSA Rights Honored.  Employee
acknowledges that he/she has received all of the leave from work for family
and/or personal medical reasons and/or other benefits to which he/she believes
he/she is entitled under GTx’s policy and FMLA; that Employee has no pending
request for FMLA leave; that GTx has not mistreated Employee in any way because
of

 

3

--------------------------------------------------------------------------------


 

any illness or injury to Employee or any member of his/her family; and that
Employee has received all monetary compensation, including hourly wages, salary
and/or overtime compensation, to which he/she believes he/she is entitled under
the Fair Labor Standards Act (“FLSA”).

 

5.                                      ADEA Release Requirements Satisfied. 
Employee understands that this Agreement has to meet certain requirements to
validly release any ADEA claims Employee might have, and Employee represents and
warrants that all such requirements have been satisfied.  GTx hereby advises
Employee that before signing this Agreement, he/she may take forty-five (45)
days to consider this Agreement.  Employee acknowledges that: (i) he/she took
advantage of as much of this period to consider this Agreement as he/she wished
before signing; (ii) he/she carefully read this Agreement; (iii) he/she fully
understands it; (iv) he/she entered into this Agreement knowingly and
voluntarily (free from fraud, duress, coercion, or mistake of fact); (v) this
Agreement is in writing and is understandable; (vi) in this Agreement, he/she
waives current ADEA claims; (vii) he/she has not waived future ADEA claims that
may arise after the date of execution of this Agreement; (viii) he/she is
receiving valuable consideration in exchange for execution of this Agreement
that he/she would not otherwise be entitled to receive; (ix) GTx hereby advises
Employee in writing to discuss this Agreement with his/her attorney (at his/her
own expense) prior to execution, and he/she has done so to the extent he/she
deemed appropriate; and (x) he/she received with this Agreement, GTx’s
Cumulative Information Disclosure Notice Concerning Reduction In Force.

 

6.                                      Agreement on Condition of Employment,
and Confidentiality Agreement.

 

6.1                               Agreement on Condition of Employment: 
Employee agrees that the Agreement on Condition of Employment which Employee
signed on March 1, 2013 shall survive this Agreement and shall remain in full
force and effect.  Employee hereby reconfirms, acknowledges and ratifies all
obligations he/she has to GTx, including those set forth in the “Agreement on
Condition of Employment.”

 

6.2                               Confidentiality Agreement:  Employee agrees
that the Confidentiality Agreement which Employee signed on August 6, 2001 as a
prospective employee shall survive this Agreement and shall remain in full force
and effect.  Employee hereby reconfirms, acknowledges and ratifies all
obligations he/she has to GTx, including those set forth in the “Confidentiality
Agreement.”

 

6.3                               Return:  Except for such equipment as GTx
shall have agreed in writing with Employee that Employee shall not be required
to return to GTx, Employee represents that with this Agreement, he/she has
returned all GTx property in his/her possession without exception and in
whatsoever form including without limitation Information, Proprietary
Information and Items, all property, things, documents, lab notebooks, reports,
results, any and all documents with GTx information, records, emails, documents
in electronic form, keys, pass cards, passwords, credit cards, computers, cell
phones, handheld devices, disks, and other media of any kind relating to GTx
and/or its customers, prospects and/or vendors, and any copies, in whole or
part, whether or not prepared by him/her, all of which are the sole and
exclusive property of GTx.

 

4

--------------------------------------------------------------------------------


 

6.4                               Release Confidentiality:  Except for such
information as the Company shall disclose in its public filings, Employee shall
not disclose the terms of this Agreement or the Severance Benefits to anyone
other than his/her spouse and his/her attorney or financial advisors and, even
then, only if they agree to maintain the confidentiality thereof.  Such person’s
disclosure of such information to any third party is a violation of this
Agreement by Employee.  This section does not prohibit disclosure of the terms
of this Agreement or the Severance Benefits to the extent necessary to enforce
this Agreement or to the extent otherwise legally required.

 

7.                                      Review & Revocation.

 

7.1                               Review:  Before executing this Agreement,
Employee may take 45 days to consider this Agreement.  Employee acknowledges and
agrees that his/her waiver of rights under this Agreement is knowing and
voluntary and complies in full with all criteria of the regulations promulgated
under the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, and any and all
federal, state and local laws, regulations, and orders.  GTx hereby advises
Employee in writing to consult with an attorney prior to executing this
Agreement.  In the event that Employee executes this Agreement prior to the
expiration of the 45-day period, he/she acknowledges that his/her execution was
knowing and voluntary and not induced in any way by GTx or any other person.

 

7.2                               Revocation:  For a period of 7 days following
his/her execution of this Agreement, Employee may revoke this Release.  If
he/she wishes to revoke this Release, he/she must revoke in writing delivered by
hand or confirmed facsimile prior to the end of the 7th day of the revocation
period to Debbie Ellis, HR Director, 175 Toyota Plaza, Suite 700, Memphis,
Tennessee 38103 (901) 844-8076(fax), or the revocation will not be effective. 
If Employee timely revokes this Agreement, all provisions hereof will be null
and void, including the Severance Benefits in Section 1 above.  If Employee does
not advise Debbie Ellis in writing that he/she revokes this Release within 7
days of his/her execution of it, this Release shall be forever enforceable.  The
8th day following Employee’s execution of this Agreement shall be the Effective
Date of this Release.  This Agreement is not effective or enforceable until the
revocation period has expired.

 

8.                                      Governing Law.  Except to the extent
governed by federal law, this Agreement shall be governed by the laws of and
deemed to have been executed in the State of Tennessee, without reference to
conflict of law principles.  This Agreement shall be deemed to be that
negotiated and approved by both Parties and no rule of strict construction shall
be applied against either party.

 

9.                                      Entire Agreement/Severability.  Subject
to Sections 6.1 and 6.2 herein, this Agreement contains the entire agreement of
and supersedes all prior discussions, negotiations, or agreements between the
Parties.  The Parties have not relied on any promise, representation, or
warranty not expressly set forth herein.  In the event that any word, phrase,
sentence or provision violates any applicable statute, ordinance, or rule of law
in any applicable jurisdiction, such provision shall be ineffective to the
extent of such violation without invalidating any other provisions herein.  The
Parties agree that each term of this Agreement is contractual and not merely a
recital.

 

5

--------------------------------------------------------------------------------


 

10.                               Successors: Employee agrees that this
Agreement binds all of his/her heirs, administrators, representatives,
executors, successors, attorneys and assigns, and will inure to the benefit of
all Released Parties and their respective heirs, administrators,
representatives, executors, successors, and assigns.

 

11.                               Waiver:  The failure of any party hereto to
enforce at any time any of the provisions of this Agreement shall in no way be
construed to be a waiver of any such provision or the right of any party
thereafter to enforce each and every such provision.  No waiver of any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

 

12.                               Counterparts.  This Agreement may be signed in
two counterparts, each of which shall be deemed an original when signed and
shall constitute the same instrument.  The Parties agree that signatures that
are faxed, or scanned or sent by electronic mail, shall be considered original
signatures for purposes of executing this Agreement.

 

Employee acknowledges that he/she carefully read this Agreement, he/she
understands completely its contents, he/she understands the significance and
consequences of signing it, and he/she intends to be legally bound by its
terms.  Employee acknowledges that he/she was given forty-five (45) days to
consider executing this Agreement and that he/she has been advised in writing to
review this Agreement with legal counsel prior to signing it.  Employee
certifies that he/she has agreed to and signed this Agreement voluntarily and as
his/her own free will, act, and deed, and for full and sufficient consideration.

 

IN WITNESS WHEREOF, each of the Parties have executed on the dates set forth
below.

 

Dated: December 20, 2013

/s/ Mark E. Mosteller

 

Employee

 

 

Dated: December 20, 2013

GTx, INC.

 

 

 

 

 

/s/ Henry P. Doggrell, Vice President, Chief Legal Officer

 

Name, Title

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GTx, Inc.

 

PERSONNEL SUMMARY

 

 

AS OF 11/30/2013

 

 

Current

 

 

Report Type:  All

 

 

ID is equal to 000096

 

 

 

 

 

Grant

 

Grant

 

 

 

 

 

 

 

Exercised/

 

 

 

 

 

 

 

Outstanding/

 

Exercisable/

 

Name

 

ID

 

Number

 

Date

 

Plan/Type

 

Shares

 

Price

 

Released

 

Vested

 

Cancelled

 

Unvested

 

Unreleased

 

Releasable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mosteller, Mark E

 

000096

 

0000125

 

8/6/2001

 

2000/NQ

 

25,500

 

$

6.7800

 

2,500

 

2,500

 

23,000

 

0

 

0

 

0

 

 

 

 

 

0000126

 

4/11/2002

 

2001/NQ

 

17,000

 

$

6.7800

 

0

 

0

 

17,000

 

0

 

0

 

0

 

 

 

 

 

0000127

 

8/1/2003

 

2002/NQ

 

17,000

 

$

6.2400

 

17,000

 

17,000

 

0

 

0

 

0

 

0

 

 

 

 

 

0000128

 

9/1/2003

 

2002/NQ

 

25,500

 

$

6.2400

 

0

 

0

 

25,500

 

0

 

0

 

0

 

 

 

 

 

0000129

 

7/28/2004

 

2001/NQ

 

10,000

 

$

8.9000

 

0

 

10,000

 

0

 

0

 

10,000

 

10,000

 

 

 

 

 

0000130

 

7/27/2005

 

2002/NQ

 

25,000

 

$

10.8600

 

0

 

25,000

 

0

 

0

 

25,000

 

25,000

 

 

 

 

 

0000941

 

1/1/2013

 

2004/NQ

 

55,000

 

$

4.2000

 

0

 

0

 

0

 

55,000

 

55,000

 

0

 

 

 

 

 

0000296

 

1/1/2007

 

2004/NQ

 

18,400

 

$

17.8400

 

0

 

18,400

 

0

 

0

 

18,400

 

18,400

 

 

 

 

 

0000380

 

1/1/2008

 

2004/NQ

 

25,000

 

$

14.3500

 

0

 

25,000

 

0

 

0

 

25,000

 

25,000

 

 

 

 

 

0000509

 

1/1/2009

 

2004/NQ

 

25,000

 

$

16.8400

 

0

 

16,667

 

0

 

8,333

 

25,000

 

16,667

 

 

 

 

 

0000634

 

1/1/2010

 

2004/NQ

 

35,000

 

$

4.2000

 

0

 

21,000

 

0

 

14,000

 

35,000

 

21,000

 

 

 

 

 

0000777

 

1/1/2011

 

2004/NQ

 

35,000

 

$

2.6500

 

0

 

14,000

 

0

 

21,000

 

35,000

 

14,000

 

 

 

 

 

00000864

 

1/1/2012

 

2004/NQ

 

35,000

 

$

3.3600

 

0

 

7,000

 

0

 

28,000

 

35,000

 

7,000

 

 

 

 

 

0000295

 

1/1/2007

 

2002/NQ

 

6,600

 

$

17.8400

 

0

 

6,600

 

0

 

0

 

6,600

 

6,600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: Mosteller, Mark E

 

 

 

 

 

 

 

355,000

 

 

 

19,500

 

163,167

 

65,500

 

126,333

 

270,000

 

143,667

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS

 

 

 

 

 

355,000

 

 

 

19,500

 

163,167

 

65,500

 

126,333

 

270,000

 

143,667

 

 

--------------------------------------------------------------------------------